Citation Nr: 0408045	
Decision Date: 03/29/04    Archive Date: 04/02/04

DOCKET NO.  02-12 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of infectious hepatitis.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
pancreatitis.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 



INTRODUCTION

The veteran had active service from September 1971 to August 
1973, and from September 1975 to September 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Boston, Massachusetts, Department of Veterans Affairs (VA) 
Regional Office (RO) that denied service connection for 
pancreatitis and residuals of infectious hepatitis because 
new and material evidence had not been submitted.  The 
veteran has timely perfected an appeal of these 
determinations to the Board.  The veteran was scheduled for a 
Board hearing; however, he did not report to that hearing.  
See 38 C.F.R. § 20.704(d) (2003).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
and his representative if further action is required on his 
part.  


REMAND

The veteran contends, in essence, that he has pancreatitis 
and residuals of infectious hepatitis that he incurred in 
service.

The Board observes that the veteran stated, in his November 
2001 claim to reopen, that he had been receiving treatment 
from the VA Outpatient Clinic in Springfield, Massachusetts, 
since 1996.  A review of the record reveals an absence of 
records from November 1994 to September 2001 from the above 
clinic.  Further, the record is unclear as to whether the RO 
has made adequate efforts to specifically obtain those 
records.  Thus, the RO should obtain and associate with the 
claims file any treatment reports from the VA Outpatient 
Clinic in Springfield, Massachusetts, from 1996 to the 
present.

Additionally, in the March 2002 rating decision, the RO 
adjudicated the veteran's claim under the old criteria for 
establishing new and material evidence.  38 C.F.R. § 3.156(a) 
(2001).  As the veteran filed his claim to reopen after 
August 29, 2001, revised 38 C.F.R. § 3.156(a) applies.  66 
Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).  The July 2002 
statement of the case and July 2003 supplemental statement of 
the case do not otherwise cure this defect.  Therefore, the 
Board finds that a remand is necessary to apply the new 
version of 38 C.F.R. § 3.156(a) (effective August 29, 2001).  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
implementing regulations.  Hence, in addition to the action 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the veteran's claim.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  With respect to the issues of whether 
new and material evidence has been 
received to reopen a claim of entitlement 
to service connection for pancreatitis 
and residuals of infectious hepatitis, 
the RO should send the veteran and his 
representative a letter that complies 
with the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Among other things, the 
letter should explain what, if any, 
information and (medical and lay) 
evidence not previously provided to VA is 
necessary to substantiate the veteran's 
claim to reopen under revised 38 C.F.R. § 
3.156(a) (2002).  The letter should 
indicate which portion of the evidence, 
if any, is to be provided by the veteran 
and which portion, if any, VA will 
attempt to obtain on his behalf.  In 
addition, the letter should inform the 
veteran of what, if any, information and 
evidence is necessary to substantiate 
claims for service connection for both 
pancreatitis and residuals of infectious 
hepatitis.  The letter should also 
request that the veteran provide any 
evidence in his possession that pertains 
to the claim.  

2.  The RO should contact the veteran and 
request that he identify by name, address 
and approximate (beginning and ending) 
dates, all VA and non-VA health care 
providers that have treated him for 
pancreatitis and residuals of infectious 
hepatitis since his discharge from 
service.  The RO should obtain and 
associate with the claims file any 
records the veteran identifies that have 
not been previously secured.  In any 
event, the RO should obtain treatment 
reports from the VA Outpatient Clinic in 
Springfield, Massachusetts, from 1996 to 
the present.

3.  After all necessary evidentiary 
development has been completed, including 
a current VA examination if appropriate, 
the RO should re-adjudicate the issues of 
whether new and material evidence has 
been received to reopen a claim of 
entitlement to service connection for 
pancreatitis, and whether new and 
material evidence has been received to 
reopen a claim of entitlement to service 
connection for residuals of infectious 
hepatitis with application of new 38 
C.F.R. § 3.156(a) (effective August 29, 
2001).  

4.  If such determinations remain 
unfavorable, the veteran and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) that summarizes the pertinent 
evidence and reflects the reasons and 
bases for the decision reached.  The 
veteran and his representative should be 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




